Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 1 of 32 PageID #: 12




                        EXHIBIT B
                                                                                        ©
                                                               CERTIFIED
                                        Case 4:20-cv-00099-JHM-HBB          MAIL
                                                                   Document 1-3 Filed 06/23/20 Page 2 of 32 PageID #: 13
                                                                                                                           m |g  5,!^ U.SP0STAGE»Pm=YEO!E3

                                                                                                                                                         w
                                                                                                                                                             4




gTAr*(= D| AIN
                                                       *
                                                                                                                           fig
                                                                                                                             SI STS784 5 013.05°
                                                                                                                                 aSg 0000371629 MAY 05 2020
C:       ,OURT CLERK
G»      N CIRCUIT & DISTRICT COURTS
                                                               R414 72bb *1*104 2*171 3100 77
5oo cashoSlgibson boulevard                                    RETURN RECEIPT REQUESTED
LElTCHFlELD, KENTUCKY 42754




     r^ssss—-—

                                                                                                ?■
                                                           CT CorporationSyste-        ^



                                                           Waltnart Stores East
                                                           20-CX-00094 DivXI




                   f
                                   *                                                                    o
                                   !                                                                    o
                                   V                                                                    1o
                                   <                                                                    w
                                                                                                       *U
                                                                                                        o      Tl
                                   i                                                                    tf
                                                                                                        o      o
                                   !                                                                    s
                                                                                                         E
                                                                                                               s>
                                                                                                        2O     z
                                                                                                               o

                         LINE 1»   ■(
                                                                                                        K
                                                                                                        O)
                                                                                                         e
                                                                                                         «n
                                                                                                         9
                                                                                                               I
                                                                                                               X
                                                                                                               m
                                                                                                         »_    x
                                                                                                         S     m
                                                                                                         a
                                   V                                                                     e
                                                                                                         9k
                                                                                                         JC

                                                                                                         1
                                                                                                         H
                                         I
    Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 3 of 32 PageID #: 14



Stacie Blaln, Grayson Circuit Clerk
500 Carroll Gibson Blvd
Leitchfield. KY 42754-1475



                                      CT CORPORATION SYSTEM
                                      306 WEST MAIN STREET, SUITE 512
                                      FRANKFORT. KY 40601


                                                                                                                          N
                                                                                                                          a
                                                                                                                          8
                                                                                                                          o
                                                                                                                          o
                                                                                                                          so
                                                                                                                          a
                                                                                                                          o
                                                                                                                          cn
                                                                                                                          a
                                                                                                                          o
                                                                                                                          a




                                               KCOJ eFiling Cover Sheet

Case Number: 20-CI-00094
Envelope Number: 2427687
                                                                                                                          S
                                                                                                                          n
                                                                                                                          <s
Package Retrieval Number: 242768717067160@00000057750                                                                     s
Service by: Certified Mail                                                                                                |L


Service Fee: $ 0.00                                                                                                       o
                                                                                                                          o
                                                                                                                          I
Postage Fee: $12.50                                                                                                       X
                                                                                                                          H
                                                                                                                          Ul
                                                                                                                          2
                                                                                                                          2
The attached documents were generated via the Kentucky Court of Justice eFiling system. For more                          IU

information on eFiling, go to http://courts.ky.gov/efiling.                                                               z
                                                                                                                          o
                                                                                                                          X
                                                                                                                          o
                                                                                                                          O)
                                                                                                                          ■D


                                                                                                                          O)


                                                                                                                         'IS
                                                                                                                          CL




                                                                                                                          O
                                                                                                                          o
                                                                                                                          *5
                                                                                                                          S
                                                                                                                          o
                                                                                                                          o

                                                                                                                          o
                                                                                                                          d>
                                                                                                                          ft
                                                                                                                          u
                                                                                                                          a


                                                            Page 1 of 1                 Generated: 5/5/2020 4:48:34 PM
       Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 4 of 32 PageID #: 15

 AOC-E-105         Sum Code: Cl
 Rev. 9-14                                                                              Case#: 20-CI-00094
 Commonwealth of Kentucky                                                               Court:   CIRCUIT
 Court of Justice Courts.ky.gov
                                                                                        County: GRAYSON
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS

Plantiff, COOMER, JOYCE VS. WALMART, INC., ET AL, Defendant

                                                                                                                                   g
    TO: CT CORPORATION SYSTEM                                                                                                      g
                                                                                                                                   a
        306 WEST MAIN STREET, SUITE 512                                                                                            o
                                                                                                                                   g
        FRANKFORT, KY 40601                                                                                                        g
                                                                                                                                   e
Memo: Related party is WAL-MART STORES EAST, LIMITED PARTNERSHIP                                                                   o
                                                                                                                                   CT
                                                                                                                                   JC
                                                                                                                                    S
The Commonwealth of Kentucky to Defendant:
WAL-MART STORES EAST, LIMITED PARTNERSHIP

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the   ~
document delivered to you with this Summons.                                                                                       ®
                                                                                                                                   2
                                                                                                                                   S
                                                                                                                                   a.
                                                                                                                                   u.
                                                                                                                                   o
                                                         1st Stacie Biain, Grayson                                                 0
                                                         Circuit Clerk                                                             X
                                                                                                                                   X
                                                         Date: 5/5/2020
                                                                                                                                   12z
                                                                                                                                   z
                                                                                                                                   UJ
                                                                                                                                   *
                                                                                                                                   z
                                                                                                                                   o
                                                                                                                                   X
                                                                                                                                    o
                                                                                                                                    a
                                                                                                                                   -o
                                                                                                                                    a
                                                                                                                                    o>
                                                                                                                                   £
                                                  Proof of Service                                                                 B«0
                                                                                                                                    s
                                                                                                                                   CL
   This Summons was:

□ Served by delivering a true copy and the Complaint (or other initiating document)

     To:

□ Not Served because:
                                                                                                                                   K
                                                                                                                                   O

   Date:                          , 20
                                                                                                                                   s
                                                                                              Served By                            g
                                                                                                                                   o
                                                                                                                                   g
                                                                                                 Title                             at
                                                                                                                                   o>
                                                                                                                                   n
Summons ID: 242768717067160@00000057750                                                                                            n
CIRCUIT: 20-CI-00094 Certified Mail                                                                                                CL




                                                                                                 eFiled
COOMER, JOYCE VS. WALMART. INC.. ET AL

                                                      Page 1 of 1
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 5 of 32 PageID #: 16
 Filed           2Q-C1-00094     05/05/2020            ■Stacie Blain, Grayson Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY
                                       GRAYSON CIRCUIT COURT
                                   CIVIL ACTION NO:______

                                         FILED ELECTRONICALL Y

    JOYCECOOMER                                                                                PLAINTIFF       g
                                                                                                               o
                                                                                                               S
                                                                                                               Q
    V.                                                                                                         o
                                                                                                               g
                                                                                                               g
    WALMART, INC.                                                                                              g
                                                                                                               o
                                                                                                               <n
                                                                                                               n
            Serve: CT Corporation System                                                                       JC
                                                                                                               a
                   306 West Main Street, Suite 512
                   Frankfort, KY4060I

    and

    WAL-MART STORES EAST, LIMITED PARTNERSHIP                                             DEFENDANTS

            Serve: CT Corporation System
                                                                                                               a
                   306 West Main Street, Suite 512                                                             3
                   Frankfort, KY 40601                                                                         3
                                                                                                               JL
                                                                                                               o
                                                                                                               ©
                                                                                                               X
                                                                                                               X
                                                 COMPLAINT                                                     &
                                                                                                               z
                                                                                                               z
                                                                                                               111

                                                                                                               2
            Comes now the Plaintiff, Joyce Coomer, by and through the undersigned counsel, and for her         o
                                                                                                               X
                                                                                                               bCT
    Complaint against the Defendants, Walmart Inc. and Wal-Mart Stores East, Limited Partnership,              na
                                                                                                               o>
                                                                                                               C
    states as follows:                                                                                         5
                                                                                                               <o
                                                                                                               e
                                                                                                               o.
                                                   PARTIES

                      At all times pertinent hereto, the Plaintiff, Joyce Coomer, was a citizen and resident

    of Edmonson County. Kentucky residing at 5237 Sunfish Road, Brownsville KY 42210.
                                                                                                               K
                                                                                                               o
            2.        At all times material hereto, the Defendant, Walmart Inc., was a Kentucky Limited        e

                                                                                                               •8
    Foreign Corporation licensed to do business within the Commonwealth of Kentucky, with its                  g
                                                                                                               g
                                                                                                               g
                                                                                                               CT
                                                                                                               n
                                                                                                               3
                                                                                                               a.


 Filed           20-0-00094       05/05/2020           Stacie Blaiu, Graysou Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 6 of 32 PageID #: 17
 Filed           20-CI400SM       05/05/2020           Stacie Blain, Grayson Circuit Clerk




    principal office located at 702 SW 8lh Street, Benton, AR 72716, and its Agent for Service of Process

    being CT Corporation System, 306 West Main Street, Suite 512, Frankfort* KY 40601.

            3.        At all times material hereto, the Defendant, Wal-Mart Stores East, Limited

    Partnership, was a Foreign ULPA Limited Partnership licensed to do business within the                    N
                                                                                                              e
                                                                                                              so
    Commonwealth of Kentucky, with its principal office located at 702 SW 8th Street, Benton, AR              ■s
                                                                                                              g
                                                                                                              o
    72716, and its Agent for Service of Process being CT Corporation System, 306.West Main Street,            o
                                                                                                              «
                                                                                                              O)

    Suite 512, Frankfort, KY 40601.                                                                           a


           4.         At all times relevant hereto, the Defendants owned, controlled, operated, and/or

    supervised the Walmart located at 1801 Elizabethtown Road Leitchfield, KY 42754 (hereinafter

    “premises”).

                                       JURISDICTION AND VENUE
                                                                                                              <8
                                                                                                              n
                                                                                                              ip
            5.        The circumstances giving rise to this Complaint took place in Grayson County,           S
                                                                                                              IL
    Kentucky.                                                                                                 o
                                                                                                              o
                                                                                                              x
                                                                                                              X
            6.        The amount of damages sustained by the Plaintiff is in excess of the minimum            Izd
                                                                                                              z
                                                                                                              Ul
   jurisdictional limits of the Grayson County Circuit Court.                                                 x
                                                                                                              z
                                                                                                              o
                                                                                                              X
            7.        Grayson County Circuit Court has jurisdiction over this matter and venue is             scj
                                                                                                              ■o

    appropriate in this County.                                                                               -)
                                                                                                              o>
                                                                                                              2
                                                                                                              (A
                                        GENERAL ALLEGATIONS                                                   e
                                                                                                              Q.


            8.        At all times relevant hereto, the Defendants, by and through their agents, ostensible

    agents, servants, employees, and/or other representatives, had a duty to maintain and keep said

    premises safe for the use of its patrons.                                                                 N
                                                                                                              O
                                                                                                              O
            9.        On or about November 22.2019, as a direct and proximate result of the negligent acts
                                                                                                              ■5
                                                                                                              S
                                                                                                              o
    and/or omissions of the Defendants, whether by and through their respective agents, ostensible agents,    g
                                                                                                              g,
                                                                                                              o
                                                        2                                                     0.




 Filed           20-CI-00094      05/05/2020           Stacie Blain, Grayson Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 7 of 32 PageID #: 18
 Filed        20-0-00094            05/05/2020          Staeie Blain, Grayson Circuit Clerk




    servants, employees, and/or other representatives, the Plaintiff, a business invitee, while exercising

    due care for her own safety, was injured by a dangerous condition created and/or not properly

    maintained by the Defendants, while lawfully and properly on the Defendants’ premises. Specifically,

    the Plaintiff slipped and fell due to a puddle of water on the floor.                                     N
                                                                                                              O
                                                                                                              se
            10.      At said time and place, the Defendants owed the Plaintiff, as a business invitee upon    *
                                                                                                              g
                                                                                                              g
    said premises, a duty to exercise reasonable care for her safety.                                         o
                                                                                                              o
                                                                                                              a
            II.      The Defendants and their agents, ostensible agents, servants, employees, and/or other    JC
                                                                                                               Q


    representatives breached their duly of care to the Plaintiff.

            12.      As a direct and proximate result of the negligence and carelessness of the Defendants,

    as heretofore alleged, the Plaintiff was caused to sustain personal injuries of a permanent nature to

    her person. The injuries sustained by the Plaintiff resulted in the following damages:
                                                                                                              o>
                                                                                                              S
                  a. mental and physical pain and suffering both of a temporary and permanent nature all      3
                                                                                                              LU
                     to her damage in a sum to be determined by a jury sitting in the trial of this matter;   o
                                                                                                              (9
                                                                                                              X
                                                                                                              X
                  b. the power and ability to labor and earn has been temporarily and permanently             12z
                                                                                                              z
                                                                                                              111
                     impaired all to her damage in a sum to be determined by a jury sitting in the trial of   sc
                                                                                                              z
                                                                                                              o
                     this matter;                                                                             z
                                                                                                              o
                                                                                                              o»

                  c. the expenditure of sums of money for hospital, medical and other rehabilitation          ei
                                                                                                              £
                                                                                                              2
                                                                                                              (A
                     expenses, and will be caused to expend such sums of money in the future in an amount     s
                                                                                                              Q.


                     to be determined by a jury sitting in the trial of this matter;

                  d. loss of her ability to lead and enjoy a normal life, all to her damage, in a sum to be

                     determined by a jury sitting in the trial of this matter; and,
                                                                                                              £
                                                                                                              o
                                                                                                              o
                                                                                                              o
                                                                                                              g
                                                                                                              o
                                                                                                              o

                                                                                                              »
                                                                                                              a
                                                                                                              u
                                                         3                                                    a.


 Filed        20-CI-00094           05/05/2020          Stacie Blain. Grayson Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 8 of 32 PageID #: 19
 Filed        20-01-00094         03/05/2020             Stacie Slain. Grayson Circuit Clerk




                c. lost wages in addition to the above-mentioned loss of wage earning capacity, all of

                     which are either pennaiient or continuing in nature and the Plaintiff will sustain said

                     tosses in the future.

            WHEREFORE, the Plaintiff, Joyce Coomer, demands judgment against the Defendants,                         N
                                                                                                                     e
                                                                                                                     go
    Walmart Inc. and Wal-Mart Stores East, Limited Partnership, as follows:
                                                                                                                     »
                                                                                                                     e
                A. A trial by jury on all issues of fact herein;                                                     g
                                                                                                                      «i
                                                                                                                      D)
                                                                                                                      (6
                B. Compensatory damages against the Defendants in a fair and reasonable amount to be                  a


                    determined by a jury sitting at the trial of this matter, but in an amount sufficient to

                    confer jurisdiction on this Court;

                C. For prejudgment interest from the date of the Plaintiffs injuries until such time the

                    judgment is paid;
                                                                                                                     S
                                                                                                                     3
                D. For the Plaintiffs costs herein expended; and,                                                    2

                E. For any and all other relief to which the Plaintiff is entitled.                                  o
                                                                                                                     o
                                                                                                                     i
                                                                                                                     X
                                                   CERTIFICATION                                                     &
                                                                                                                     2
                                                                                                                     2
                                                                                                                     UJ
            This is to certify that pursuant to KRS411.188(2), the undersigned attorneys have notified'by
                                                                                                                     ■§
                                                                                                                     X
    certified mail all of those parties believed to possibly hold subrogation rights to any award received
                                                                                                                      en
                                                                                                                     ■D

    by the Plaintiff as a result of this action and that the failure to assert subrogation rights by intervention.    G>

                                                                                                                     sto
    pursuant to Kentucky Civil Rule 24, or otherwise will result in a loss of those rights with respect to            e
                                                                                                                     0.

    any final award received by the Plaintiff as a result of this action.

            The party notified is as follows: Aetna, PO Box 2000, LaGrange, KY 40031 and Medicare,

    P.O. Box 138832, Oklahoma City, OK 73113.
                                                                                                                     &
                                                                                                                     o
                                                                                                                     g
                                                                                                                     •5
                                                                                                                     g
                                                                                                                     e
                                                                                                                     e

                                                                                                                      e
                                                                                                                      «B>
                                                          4                                                          Q.




 Filed        20-CI-00094         05/05/2020             Stacie Blaiu. Grayson Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 9 of 32 PageID #: 20
 Filed    20-CI-00094    05/05/2020        Stacie Btain. Grayson Circuit Clerk




         RESPECTFULLY submitted this 5* day of May, 2020.

                                         /s/ Lauren Marlev
                                         LAUREN MARLEY
                                         Morgan & Moigan
                                         360 E. 8,h Avenue, Suite 411
                                         Bowling Green, KY 42101                    N
                                                                                    O
                                         Telephone: (270) 495-6798                  so
                                         Facsimile: (270)495-6839                   3
                                                                                    h-
                                         lmarlev@forthcncople.com                   so
                                         COUNSEL FOR PLAINTIFF                      O
                                                                                    8)
                                                                                    «
                                                                                    8
                                                                                    0.




                                                                                    o>
                                                                                    s
                                                                                    s
                                                                                    Ik
                                                                                    Ik
                                                                                    o
                                                                                    o
                                                                                    X
                                                                                    X
                                                                                    h*
                                                                                    Ul
                                                                                    X
                                                                                    X
                                                                                    Ul
                                                                                    X
                                                                                    X
                                                                                   . o
                                                                                    X
                                                                                    ei
                                                                                    O)
                                                                                    ■o
                                                                                    ->

                                                                                    1S
                                                                                    (L




                                                                                    &
                                                                                    O
                                                                                    o
                                                                                    ■5
                                                                                    N
                                                                                    O
                                                                                    a

                                                                                    g.
                                                                                    a
                                                                                    u
                                            5                                       a




 Filed    20-C1-0Q094    05/05/2020        Stacie Blain. Grayson Circuit Clerk
                                                  V/tn in          I »ini
                   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 10 of 32 PageID #: 21
                                                                                                                  U.S POSTAGE »RTfCY BOWES

STACIE BLAIN                                                                                                      vpj    ^Z£____

                                                                                                                  ZIP 42754
                                                                                                                  02 4ff    $ 013.05°
                                                                                                                  0000371629MAY 05 2020
                                             T414 7Ebb TTD4 2T71 3100 B4
                                         i   RETURN RECEIPT REQUESTED




                                                   CT Corporation System
                                                   306 West Main Street, Suite 512
                                                   Frankfort, KY 40601
               V
                                                   Walmart, Inc.
                                              |    20-CI-00094 Div II




                                                                                                        ■—




                                                                                                  o
                                                                                                  u           »
                                                                                                  tV
                                                                                                  Cff


                                                                                                  u9     -n
                                                                                                         O
                                                                                                  s      5
                                   . i                                                             E9    §
                                                                                                  %      D
                                                                                                  K
                                                                                                   DJ
                                                                                                   e
                         LINE 1*                                                                         X
                                                                                                   9     m
                                                                                                    k
                                                                                                    o
                                                                                                         x
                                                                                                         m
                                                                                                    9
                                                                                                    O
                     .                                                                              *
                                                                                                  - M
                                                                                                    e
                                    :                                                             •5

                     c
  Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 11 of 32 PageID #: 22



Slade Blain, Grayson Circuit Clerk
S00 Carroll Gibson Blvd
Leitchfield. KY 42754-1475



                                     CT CORPORATION SYSTEM •
                                     306 WEST MAIN STREET, SUITE 512
                                     FRANKFORT. KY 40601


                                                                                                                        N
                                                                                                                        O
                                                                                                                        se
                                                                                                                        *
                                                                                                                        se
                                                                                                                        o



                                                                                                                        T
                                                                                                                        a




                                              KCOJ eFiling Cover Sheet


Case Number: 20-CI-00094
Envelope Number: 2427687
                                                                                                                        S
                                                                                                                        n
                                                                                                                        (0
Package Retrieval Number: 242768717067159@00000057749 -
                                                                                                                        s
                                                                                                                        s
Service by: Certified Mail                                                                                              u.
                                                                                                                        O
Service Fee: $ 0.00                                                                                                     o
                                                                                                                        X
Postage Fee: $12.50                                                                                                     X

                                                                                                                        z
                                                                                                                        z
The attached documents were generated via the Kentucky Court of Justice eFiling system. For more                        Ul
information on eFiling, go to http://courts.ky.gov/efiling.                                                             z
                                                                                                                        o
                                                                                                                        X
                                                                                                                        o
                                                                                                                        w
                                                                                                                        ■o
                                                                                                                        ->
                                                                                                                        B)

                                                                                                                        ■5
                                                                                                                         w
                                                                                                                        &
                                                                                                                        a




                                                                                                                        &
                                                                                                                        o
                                                                                                                        o
                                                                                                                        *5
                                                                                                                        S
                                                                                                                        o
                                                                                                                        o

                                                                                                                        g>
                                                                                                                        o
                                                                                                                        %
                                                                                                                        CL'



                                                           Page 1 of 1                 Generated: 5/5/2020 4:48:32 PM
      Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 12 of 32 PageID #: 23

 AOC-E-105         Sum Code: Cl
 Rev. 9-14                                                                                Case#: 20-CI-00094

 Commonwealth of Kentucky .                                                j              Court:   CIRCUIT
 Court of Justice Couris.ky.gov                                                           County: GRAYSON
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS
                                                                                           <r




Plantiff, COOMER, JOYCE VS. WALMART, INC., ET AL, Defendant

                                                                                                                                    N

    TO: CT CORPORATION SYSTEM                                                                                                       g
                                                                                                                                   ' o
        306 WEST MAIN STREET, SUITE 512                                                                                              o
                                                                                                                                    g
        FRANKFORT, KY 40601                                                                                                         o
                                                                                                                                    o

Memo: Related party is WALMART, INC.                                                                                                 o-
                                                                                                                                     0)
                                                                                                                                     (9
                                                                                                                                    ■g
The Commonwealth of Kentucky to Defendant:                                                                                          2
WALMART, INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by.default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the    ~
document delivered to you with this Summons.                                                                                        •
                                                                                                                                    8
                                                                                                                                    S
                                                                                                                                    u.
                                                                                                                                    O
                                                         /s/Stacie Blain, Grayson     •                                             o
                                                         Circuit Clerk                                                              i
                                                                                                                                    X
                                                         Date: 5/5/2020                                                             UJ
                                                                                                                                    2.
                                                                                                                                    2
                                                                                                                                    UJ
                                                                                                                                    2
                                                                                                                                    2
                                                                                                                                    o •
                                                                                                                                    X
                                                                                                                                     e>
                                                                                                                                     TO
                                                                                                                                    •o
                                                                                                                                     3

                                                                                                                                     TO
                                                                                                                                    £
                                                  Proof of Service                                                                  sM
                                                                                                                                     s
   This Summons was:                                                                                                                a.


□ Served by delivering a true copy and the Complaint (or other initiating document)

     To:
                                                                       r

□ Not Served because:
                                                                                                                                    K
                                                                                                                                    O
                                                                                                                                    o
   Date:                          .20                                                                                               *5
                                                                                                Served By                           g
                                                                                                                                    o
                                                                                                                                    g
                                                                                                   Title
                                                                                                                                    TO
                                                                                                                                    n
Summons ID: 242768717067159@00000057749                                                                                             %
                                                                                                                                    Q.
CIRCUIT: 20-CI-00094 Certified Mail



                                                                                                   eFiled
COOMER. JOYCE VS. WALMART. INC.. ET AL

                                                      Page 1 of 1
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 13 of 32 PageID #: 24
 Filed      20-CI-G0094 05/05/2020   Siacie Blain. Grayson Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY
                                       GRAYSON CIRCUIT COURT
                                   CIVIL ACTION NO: .

                                         FILED ELECTRONICALL Y

    JOYCECOOMER                                                                                PLAINTIFF       N
                                                                                                               g
                                                                                                               O

    V.                                                                                                         *
                                                                                                               g
                                                                                                               o
    WALMART, INC.                                                                                              o
                                                                                                                o
                                                                                                                <9

            Serve: CT Corporation System                                                                        a
                   306 West Main Street, Suite 512
                   Frankfort, KY 40601

    and

    WAL-MART STORES EAST, LIMITED PARTNERSHIP                                             DEFENDANTS

            Serve: CT Corporation System'
                                                                                                               <71
                   306 West Main Street, Suite 512                                                             s
                   Frankfort, KY 40601                                                                         s
                                                                                                               ss
                                                                                                               1L
                                                                                                               li.
                                                                                                               o
                                                                                                               o
                                                                                                               x
                                                                                                               X
                                                 COMPLAINT                                                     !u
                                                                                                               z
                                                                                                               2
                                                                                                               Ul

                                                                                                               z
            Comes now the Plaintiff, Joyce Coomcr, by and through the undersigned counsel, and for her         o
                                                                                                               X
                                                                                                               o
                                                                                                               B
                                                                                                               *o
    Complaint against the Defendants, Walmart Inc. and Wal-Mart Stores East, Limited Partnership,
                                                                                                               B
                                                                                                               '£
    states as follows:.                                                                                         2•
                                                                                                               to
                                                                                                               s
                                                                                                               <L
                                                   PARTIES

                      At all times pertinent hereto, the Plaintiff, Joyce Coomer, was a citizen and resident

    of Edmonson County, Kentucky residing at 5237 Sunfish Road, Brownsville KY 42210.
                                                                                                               N
                                                                                                               O
            2.        At all times material hereto, the Defendant, Walmart Inc., was a Kentucky Limited        o
                                                                                                               3
                                                                                                               g
    Foreign Corporation licensed to do business within the Commonwealth of Kentucky, with its                  e
                                                                                                               o

                                                                                                               g)
                                                                                                               n
                                                                                                               8
                                                                                                               CL




 Filed           20-CI-00094      05/05/2020           Stacie Btaiu, Graysou Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 14 of 32 PageID #: 25
 Filed           20-CI-00094      05/05/2020           Stacie Blain, Grayson Circuit Clerk




    principal office located at 702 SW 8th Street, Benton, AR 72716, and its Agent for Service of Process

    being CT Corporation System, 306 West Main Street, Suite 512. Frankfort, ICY 40601.

            3.        At all times material hereto, the Defendant, ■ Wal-Mart Stores East, Limited

    Partnership, was a Foreign ULPA Limited Partnership licensed to do business within the                    N
                                                                                                              O
                                                                                                              so
    Commonwealth of Kentucky, with its principal office located at 702 SW 8th Street, Benton, AR               *sg
                                                                                                              g
    72716, and its Agent for Service of Process being CT Corporation System, 306 West Main Street,            S
                                                                                                               8,
                                                                                                               «
    Suite 512, Frankfort, KY 40601.
                                                                                                              &8
            4.        At all times relevant hereto, the Defendants owned, controlled, operated, and/or

    supervised the Walmart located at 1801 Elizabethtown Road Leitchfield, KY 42754 (hereinafter

    “premises”).

                                       JURISDICTION AND VENUE
                                                                                                              a
                                                                                                              n
                                                                                                              CD

            5.        The circumstances giving rise to this Complaint took place in Grayson County,           s
                                                                                                              £
    Kentucky.                                                                                                 o
                                                                                                              o
                                                                                                              i
            6.        The amount of damages sustained by the Plaintiff is in excess of the minimum            x
                                                                                                              Hi2
                                                                                                              2
                                                                                                              111
   jurisdictional limits of the Grayson County Circuit Court.                                                 x
                                                                                                              2
                                                                                                              o
                                                                                                              X
            7.        Grayson County Circuit Court has jurisdiction over this matter and venue is             o
                                                                                                              o
                                                                                                              ■D

    appropriate in this County.                                                                               0>
                                                                                                              £
                                                                                                              2
                                                                                                              CO
                                        GENERAL ALLEGATIONS                                                   e
                                                                                                              a

            8.        At all times relevant hereto, the Defendants, by and through their agents, ostensible

    agents, servants, employees, and/or other representatives, had a duty to maintain and keep said

    premises safe for the use of its patrons.                                                                 s
                                                                                                              g
                                                                                                              g
            9.        On or about November 22,2019, as a direct and proximate result of the negligent acts    %
                                                                                                              Sg
    and/or omissions ofthe. Defendants, whether by and through their respective agents, ostensible agents,     g
                                                                                                              Ol
                                                                                                              «s>
                                                                                                              8
                                                        2                                                     Q.




 Filed           20-CI-00094      05/05/2020           Stacie Blain, Gray sou Ciituit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 15 of 32 PageID #: 26
 Filed        20-CI-00094           05/05/2020          Stacie Blain, Grayson Circuit Clerk




    servants, employees, and/or other representatives, the Plaintiff, a business invitee, while exercising

    due care for her own safety, was injured by a dangerous condition created and/or not properly

    maintained by the Defendants, while lawfully and properly on the Defendants’ premises. Specifically,

    the Plaintiff slipped and fell due to a puddle of water on the floor.                                      N
                                                                                                               O
                                                                                                               O

            10.      At said time and place, the Defendants owed the Plaintiff, as a business invitee upon     •8
                                                                                                               n
                                                                                                               o
    said premises, a duty to exercise reasonable care for her safety.                                          o
                                                                                                               o
                                                                                                               g)
                                                                                                               J£
            II.      The Defendants and their agents, ostensible agents, servants, employees, and/or other     a


    representatives breached their duty of care to the Plaintiff.

            12.      As a direct and proximate result of the negligence and carelessness of the Defendants,.

    as heretofore alleged, the Plaintiff was caused to sustain personal injuries of a permanent nature to

    her person. The injuries sustained by the Plaintiff resulted in the following damages:
                                                                                                               S
                                                                                                               n
                                                                                                               u>
                  a. mental and physical pain and suffering both of a temporary and permanent nature all       s
                                                                                                               ik
                                                                                                               u.
                     to her damage in a sum to be determined by a jury sitting in the trial of this matter;    o
                                                                                                               o
                                                                                                               z
                                                                                                               x
                  b. the power and ability to labor and earn has been temporarily and permanently              tS2
                                                                                                               2
                                                                                                               111
                     impaired all to her damage in a sum to be determined by a jury sitting in the trial of    x
                                                                                                               2
                                                                                                               o
                                                                                                               X
                     this matter;                                                                              o
                                                                                                               e>
                                                                                                               ■o

                  c. the expenditure of sums of money for hospital, medical and other rehabilitation           •»
                                                                                                               a>
                                                                                                               B
                                                                                                               u>
                     expenses, and will be caused to expend such sums ofmoney in the future in an amount
                                                                                                               a.s
                     to be determined by a jury sitting in the trial of this matter;

                  d. loss of her ability to lead and enjoy a normal life, all to her damage, in a sum to be

                     determined by a jury sitting in the trial of this matter; and,
                                                                                                               &
                                                                                                               o
                                                                                                               o
                                                                                                               ■o
                                                                                                               M
                                                                                                               O
                                                                                                               o

                                                                                                               §>
                                                                                                               u
                                                         3                                                     a.


 Filed        20-CI-00094           05/05/2020          Stacie Blain. Grayson Circuit Clerk *
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 16 of 32 PageID #: 27
 Filed   '    20-CI-00094         05/05/2020             Staeie Blain, Grayson Circuit Clerk




                 c. lost wages in addition to the above-mentioned loss of wage earning capacity, all of

                     which are either permanent or continuing in nature and the Plaintiff will sustain said

                     losses in the future.

             WHEREFORE, the Plaintiff, Joyce Coomer, demands judgment against the Defendants,                        N
                                                                                                                     e
                                                                                                                     §
                                                                                                                     o
    Walmart Inc. and Wal-Mart Stores East, Limited Partnership, as follows:                                          5
                                                                                                                     g
                                                                                                                     o
                A. A trial by jury on all issues of fact herein;                                                     g
                                                                                                                     ©

                                                                                                                     JC
                 B. Compensatory damages against the Defendants in a fair and reasonable amount to be                a


                    determined by a jury sitting at the trial of this matter, but in an amount sufficient to

                    confer jurisdiction on this Court;

                C. For prejudgment interest from the date of the Plaintiffs injuries until such time the

                    judgment is paid;
                                                                                                                     01
                                                                                                                     S
                 D. For the Plaintiffs costs herein expended; and,                                                   S
                                                                                                                     IL
                                                                                                                     U.
                 E. For any and all other relief to which the Plaintiff is entitled.                                 o
                                                                                                                     o
                                                                                                                     x
                                                                                                                     X
                                                   CERTIFICATION                                                     UJ
                                                                                                                     z
                                                                                                                     z
                                                                                                                     ui
             This is to ceitify that pursuant to KRS 411.188(2), the undersigned attorneys have notified by          x
                                                                                                                     z
                                                                                                                     o
    certified mail all of those parties believed to possibly hold subrogation rights to any award received           z
                                                                                                                     e
                                                                                                                     O)
                                                                                                                     ■o

    by the Plaintiff as a result of this action and that the failure to assert subrogation rights by intervention,   a
                                                                                                                     £
                                                                                                                     2
                                                                                                                     «      -
    pursuant to Kentucky Civil Rule 24, or otherwise will result in a loss of those rights with respect to           s
                                                                                                                     0.


    any final award received by the Plaintiff as a result of this action.

             The party notified is as follows: Aetna, PO Box 2000, LaGrange, KY 40031 and Medicare,

    P.O. Box 138832, Oklahoma City, OK 73113.
                                                                                                                     &
                                                                                                                     o
                                                                                                                     o
                                                                                                                     ■o
                                                                                                                     g
                                                                                                                     g
                                                                                                                     o


                                                                                                                     g>
                                                                                                                     a
                                                                                                                        *
                                                                                                                     8
                                                          4                                                          Q.




 Filed        20-CI-00094         05/05/2020             Stacie Blain, Graysou Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 17 of 32 PageID #: 28
 Filed     20-C1-00094   05/05/2020        Stacie Blafn. Graysou Circuit Clerk




         RESPECTFULLY submitted this 5* day of May, 2020.

                                         /s/Lauren Marlev
                                         LAUREN MARLEY
                                         Morgan & Morgan
                                         360 E. 8lh Avenue, Suite 411
                                         Bowling Green, KY 42101                    o
                                         Telephone: (270) 495-6798                  se
                                         Facsimile: (270) 495-6839
                                                                                    K
                                         lmarlev@forthepcoDle.com                   O

                                         COUNSEL FOR PLAINTIFF                      g
                                                                                    o
                                                                                    O)
                                                                                    Jj
                                                                                    a




                                                                                    a>
                                                                                    n
                                                                                    to
                                                                                    js

                                                                                    Jk
                                                                                    O
                                                                                    o
                                                                                    X
                                                                                    X
                                                                                    &
                                                                                    z
                                                                                    z
                                                                                    Ul
                                                                                    *
                                                                                    z
                                                                                    O
                                                                                    X *
                                                                                    o

                                                                                    a



                                                                                    1g
                                                                                    a




                                                                                    &
                                                                                    o
                                                                                    o

                                                                                    K
                                                                                    O
                                                                                    o

                                                                                    §>
                                                                                    a
                                                                                    u
                                            5                                       Q.




 Filed    20-CI-00094    05/05/2020        Stacie Blatu, Graysou Circuit Clerk
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 18 of 32 PageID #: 29




                              COMMONWEALTH OF KENTUCKY




                                                                                                      A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000003 of 000009
                                 GRAYSON CIRCUIT COURT
                                CIVIL ACTION NO. 20-CI-00094
                                      Electronically Filed


  JOYCE COOMER                                                                       PLAINTIFF

  v.

  WALMART, INC.                                                                  DEFENDANTS
  WALMART STORES EAST, LP

                                   ANSWER OF WALMART

         Defendants, Walmart, Inc. and Walmart Stores East, LP (hereinafter collectively referred

  to as “Walmart”), by and through counsel, for their Answer to the Plaintiff’s Complaint, hereby

  state as follows:

                                        FIRST DEFENSE

         Subject to what discovery may reveal, the Complaint fails, in whole or in part, to state a

  claim upon which relief can be granted and should, therefore, be dismissed in its entirety with

  prejudice.

                                       SECOND DEFENSE

         Subject to what discovery may reveal, Walmart states that at the time and on the occasion

  described in the Complaint, the Plaintiff was guilty of negligence or fault, which was a

  substantial factor in causing and bringing about the incident in controversy and alleged damages;

  and that but for the comparative negligence and fault on the part of the Plaintiff, the incident

  would not have occurred and damages, if any, would not have been sustained. Walmart relies
                                                                                                      ANS : 000001 of 000005




  upon the negligence and fault of the Plaintiff as a partial and/or complete bar to any recovery

  herein and requests an apportionment instruction at the trial of this matter pursuant to KRS

  411.182.
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 19 of 32 PageID #: 30




                                         THIRD DEFENSE




                                                                                                      A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000004 of 000009
         Walmart states that the incident in controversy and alleged damages, if any, may have

  been caused and brought about by and were the proximate result of a superseding and

  intervening negligent act, or negligent failure to act, on the part of someone other than Walmart

  and that but for this superseding and intervening cause, the incident and any alleged damages, if

  any, would not have been sustained. Walmart relies upon this superseding and intervening act as

  a partial and/or complete bar to any recovery herein.

                                        FOURTH DEFENSE

         Walmart states that the Plaintiff may have failed to mitigate damages, if any, and relies

  upon this failure as a partial and/or complete bar to recovery herein.

                                          FIFTH DEFENSE

          Walmart pleads any and all affirmative defenses set forth in Rules 8.03 and 12 of the

  Kentucky Rules of Civil Procedure as if set forth at length herein and specifically states that

  Plaintiff’s claim may be barred by the statute of limitations and lack of jurisdiction and venue.

                                         SIXTH DEFENSE

         Subject to what discovery may reveal, the injuries and damages alleged in the Complaint,

  if any, were caused and brought about by and were the proximate result of a pre-existing

  condition, which condition existed prior to the date of the incident, and said pre-existing

  condition is either the proximate cause of the Plaintiff’s injuries and damages or contributing

  cause of said injuries and damages; and but for said pre-existing condition, Plaintiff’s injuries

  and damages would not and could not have occurred, or in the alternative, would not and could
                                                                                                      ANS : 000002 of 000005




  not have been as extensive as alleged in the Plaintiff’s Cause of Action against Walmart herein.




                                                   2
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 20 of 32 PageID #: 31




  Walmart hereby relies upon said negligence and/or fault of the Plaintiff as a complete bar to any




                                                                                                           A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000005 of 000009
  recovery by the Plaintiff on the Complaint herein.

                                           SEVENTH DEFENSE

          The Complaint demands relief that is not recoverable under Kentucky law and Walmart

  raises this as an affirmative defense.

                                           EIGHTH DEFENSE

          To the extent that there exists any person or entity who has paid any amounts to or for the

  benefit of Plaintiff on account of events or injuries or damages alleged in the Complaint and who

  have not been properly notified of their subrogation rights, Plaintiff has failed to comply with

  KRS 411.188 and the Complaint is barred. Alternatively, Plaintiff is precluded from recovery of

  amounts which are the subject of subrogation rights. Moreover, to the extent such person or

  entity exists, Plaintiff is not the real party in interest to the extent of any such payment.

                                            NINTH DEFENSE

          Subject to what discovery may reveal, the injuries and damages alleged in the Complaint,

  if any occurred, were caused in whole or in part by the primary, active, superseding, intervening

  negligence and/or intentional acts of Plaintiff and/or third persons or entities other than Walmart

  for which Walmart has no liability, responsibility, direction or control and Plaintiff’s claims are,

  therefore, barred or reduced in proportion to the fault attributable to persons or entities other than

  Walmart.

                                           TENTH DEFENSE

          Walmart reserves the right to supplement this Answer and plead any and all additional
                                                                                                           ANS : 000003 of 000005




  defenses and affirmative defenses that arise during the course of the litigation.




                                                     3
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 21 of 32 PageID #: 32




                                       ELEVENTH DEFENSE




                                                                                                      A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000006 of 000009
         In response to numerical paragraphs, Walmart states:

         1.      Walmart is without sufficient knowledge or information to form a belief as to the

  truth of the allegations contained in numerical paragraphs 1, 5, 6 and 7 of Plaintiff’s Complaint

  and, therefore, denies same.

         2.      In response to the allegations contained in numerical paragraphs 2 and 3, Walmart

  denies that Walmart Inc. is a Kentucky Limited corporation. Walmart clarifies that Walmart Inc.

  and Walmart Stores East, LP have their principal place of business in Bentonville, (Benton

  County), Arkansas. Walmart admits the remaining allegations contained in paragraphs 2 and 3 of

  Plaintiff’s Complaint.

         3.      In response to the allegations contained in numerical paragraph 4 of Plaintiff’s

  Complaint, Walmart admits only that Walmart Stores East, LP operated the subject premises.

         4.      The allegations contained in numerical paragraphs 8 and 10 of Plaintiff’s

  Complaint are statements of Plaintiff’s opinion of the law to which no response is required. In

  the event a response is required, Walmart denies the allegations contained in numerical

  paragraphs 8 and 10 of Plaintiff’s Complaint.

         5.      Walmart denies the allegations contained in paragraphs 9, 11, and 12 (including

  all subparts) of Plaintiff’s Complaint.

         6.      Walmart denies each and every allegation of Plaintiff’s Complaint not specifically

  admitted.

         WHEREFORE, Defendants demand as follows:
                                                                                                      ANS : 000004 of 000005




         1.      Plaintiff’s Complaint be dismissed with prejudice;

         2.      Fault be apportioned pursuant to KRS 411.182;



                                                  4
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 22 of 32 PageID #: 33




         3.      For their costs herein expended;




                                                                                                       A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000007 of 000009
         4.      Trial by jury on all issues so triable; and

         5.      For any and all other relief to which they may be entitled.

                                                 Respectfully submitted,

                                                 /s/ Jennifer Kincaid Adams
                                                 Jennifer Kincaid Adams
                                                 Blackburn Domene & Burchett, PLLC
                                                 614 W. Main Street, Suite 3000
                                                 Louisville, KY 40202
                                                 Phone: 502-584-1600
                                                 Fax: 502-584-9971
                                                 jadams@bdblawky.com
                                                 Counsel for Defendants

                                   CERTIFICATE OF SERVICE

         It is hereby certified that the foregoing was filed with the above court electronically via
  the Kentucky CourtNet 2.0 E-filing system, on this 15th day of May, 2020. Electronic filers will
  receive service by CourtNet. A copy will be mailed to current non-filers.

  Hon. Lauren Marley
  MORGAN & MORGAN
  360 East 8th Avenue, Suite 411
  Bowling Green, Kentucky 42101
  Counsel for Plaintiff

                                                        /s/ Jennifer Kincaid Adams_________
                                                        Counsel for Defendants




                                                                                                       ANS : 000005 of 000005




                                                    5
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 23 of 32 PageID #: 34




                              COMMONWEALTH OF KENTUCKY




                                                                                                   A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000008 of 000009
                                 GRAYSON CIRCUIT COURT
                                CIVIL ACTION NO. 20-CI-00094
                                      Electronically Filed


  JOYCE COOMER                                                                     PLAINTIFF

  v.

  WALMART, INC.                                                                DEFENDANTS
  WALMART STORES EAST, LP

                                      NOTICE OF SERVICE

         Defendant, Walmart Stores East, LP, by and through counsel, hereby gives Notice of

  Service of its First Set of Interrogatories and Request for Production of Documents Propounded

  to Plaintiff by electronic mail on May 15, 2020.

                                               Respectfully submitted,

                                               /s/ Jennifer Kincaid Adams
                                               Jennifer Kincaid Adams
                                               Blackburn Domene & Burchett, PLLC
                                               614 W. Main Street, Suite 3000
                                               Louisville, KY 40202
                                               Phone: 502-584-1600
                                               Fax: 502-584-9971
                                               jadams@bdblawky.com
                                               Counsel for Defendants




                                                                                                   NO : 000001 of 000002
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 24 of 32 PageID #: 35




                                                                                                       A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000009 of 000009
                                  CERTIFICATE OF SERVICE

         It is hereby certified that the foregoing was filed with the above court electronically via
  the Kentucky CourtNet 2.0 E-filing system, on this 15th day of May, 2020. Electronic filers will
  receive service by CourtNet. A copy will be mailed to current non-filers.

  Hon. Lauren Marley
  MORGAN & MORGAN
  360 East 8th Avenue, Suite 411
  Bowling Green, Kentucky 42101
  Counsel for Plaintiff


                                                      /s/ Jennifer Kincaid Adams_________
                                                      Counsel for Defendants




                                                                                                       NO : 000002 of 000002




                                                  2
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 25 of 32 PageID #: 36




                               COMMONWEALTH OF KENTUCKY




                                                                                                A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000001 of 000009
                                  GRAYSON CIRCUIT COURT
                                 CIVIL ACTION NO. 20-CI-00094
                                       Electronically Filed


  JOYCE COOMER                                                                      PLAINTIFF

  v.

  WALMART, INC.                                                               DEFENDANTS
  WALMART STORES EAST, LP

                                    NOTICE OF APPEARANCE

  To the Clerk of this Court and all parties of record:

         Please enter my appearance as counsel in this case for Defendants Walmart, Inc. and

  Walmart Stores East, LP:

         Jennifer Kincaid Adams
         Blackburn, Domene & Burchett, PLLC
         614 West Main Street, Suite 3000
         Louisville, KY 40202
         502-584-1600 phone
         502-584-9971 fax
         jadams@bdblawky.com

         I certify that I am admitted to practice in this Court.

                                                Respectfully submitted,

                                                /s/ Jennifer Kincaid Adams
                                                Jennifer Kincaid Adams
                                                Blackburn Domene & Burchett, PLLC
                                                614 W. Main Street, Suite 3000
                                                Louisville, KY 40202
                                                Phone: 502-584-1600
                                                Fax: 502-584-9971
                                                jadams@bdblawky.com
                                                                                                EA : 000001 of 000002




                                                Counsel for Defendants
Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 26 of 32 PageID #: 37




                                                                                                       A08888AB-1DED-49BB-B0B3-EE43243664E5 : 000002 of 000009
                                  CERTIFICATE OF SERVICE

         It is hereby certified that the foregoing was filed with the above court electronically via
  the Kentucky CourtNet 2.0 E-filing system, on this 15th day of May, 2020. Electronic filers will
  receive service by CourtNet. A copy will be mailed to current non-filers.

  Hone. Lauren Marley
  MORGAN & MORGAN
  360 East 8th Avenue, Suite 411
  Bowling Green, Kentucky 42101
  Counsel for Plaintiff

                                                      /s/ Jennifer Kincaid Adams_________
                                                      Counsel for Defendants




                                                                                                       EA : 000002 of 000002




                                                  2
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 27 of 32 PageID #: 38
Filed                  20-CI-00094    06/15/2020                Stacie Blain, Grayson Circuit Clerk




                                     COMMONWEALTH OF KENTUCKY




                                                                                                            2FAA07BB-A0AB-43E1-92C7-6768E8CB2DDF : 000001 of 000002
                                        GRAYSON CIRCUIT COURT
                                       CIVIL ACTION NO. 20-CI-00094
                                             Electronically Filed


        JOYCE COOMER                                                                            PLAINTIFF

        v.

        WALMART, INC.                                                                       DEFENDANTS
        WALMART STORES EAST, LP

                                          NOTICE OF APPEARANCE

        To the Clerk of this Court and all parties of record:

               Please enter my appearance as counsel in this case for Defendants Walmart, Inc. and

        Walmart Stores East, LP:

               Emily C. Lamb
               Blackburn, Domene & Burchett, PLLC
               614 West Main Street, Suite 3000
               Louisville, KY 40202
               502-584-1600 phone
               502-584-9971 fax
               elamb@bdblawky.com

               I certify that I am admitted to practice in this Court.

                                                      Respectfully submitted,

                                                      /s/ Emily C. Lamb
                                                      Emily C. Lamb
                                                      Jennifer Kincaid Adams
                                                      Blackburn Domene & Burchett, PLLC
                                                      614 W. Main Street, Suite 3000
                                                      Louisville, KY 40202
                                                      Phone: 502-584-1600
                                                      Fax: 502-584-9971
                                                                                                            EA : 000001 of 000002




                                                      elamb@bdblawky.com
                                                      jadams@bdblawky.com
                                                      Counsel for Defendants




Filed                  20-CI-00094    06/15/2020                Stacie Blain, Grayson Circuit Clerk
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 28 of 32 PageID #: 39
Filed                 20-CI-00094    06/15/2020             Stacie Blain, Grayson Circuit Clerk




                                        CERTIFICATE OF SERVICE




                                                                                                             2FAA07BB-A0AB-43E1-92C7-6768E8CB2DDF : 000002 of 000002
               It is hereby certified that the foregoing was filed with the above court electronically via
        the Kentucky CourtNet 2.0 E-filing system, on this 15th day of June, 2020. Electronic filers will
        receive service by CourtNet. A copy will be mailed to current non-filers.

        Hone. Lauren Marley
        MORGAN & MORGAN
        360 East 8th Avenue, Suite 411
        Bowling Green, Kentucky 42101
        Counsel for Plaintiff

                                                          /s/ Emily C. Lamb_________
                                                          Counsel for Defendants




                                                                                                             EA : 000002 of 000002




Filed                 20-CI-00094    06/15/2020             Stacie Blain, Grayson Circuit Clerk
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 29 of 32 PageID #: 40
Filed                 20-CI-00094    06/16/2020            Stacie Blain, Grayson Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY




                                                                                                            149AD9B6-1846-40C2-A5B4-D57EF3AA55C2 : 000001 of 000002
                                      GRAYSON CIRCUIT COURT
                                     CIVIL ACTION NO: 20-CI-00094

        JOYCE COOMER                                                                       PLAINTIFF

        v.

        WALMART, INC. and
        WAL-MART STORES EAST, LIMITED PARTNERSHIP                                       DEFENDANTS


                                     NOTICE OF SERVICE
        ______________________________________________________________________________

               Please take notice that on this the 16th day of June, 2020, Plaintiff propounded her First

        Set of Requests for Admission, Interrogatories, and Requests for Production of Documents upon

        Defendants, Walmart, Inc. and Wal-Mart Stores East, Limited Partnership.



                                                    Respectfully submitted,

                                                    /s/ Lauren E. Marley_____________
                                                    LAUREN E. MARLEY
                                                    Morgan & Morgan Kentucky, PLLC
                                                    360 E. 8th Avenue, Suite 411
                                                    Bowling Green, KY 42101
                                                    Phone: (270) 495-6798
                                                    Email: lmarley@forthepeople.com
                                                    Counsel for Plaintiff




                                                                                                            NO : 000001 of 000002




Filed                 20-CI-00094    06/16/2020            Stacie Blain, Grayson Circuit Clerk
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 30 of 32 PageID #: 41
Filed                  20-CI-00094     06/16/2020             Stacie Blain, Grayson Circuit Clerk




                                         CERTIFICATE OF SERVICE




                                                                                                                 149AD9B6-1846-40C2-A5B4-D57EF3AA55C2 : 000002 of 000002
                I certify that on this 16th day of June, 2020, I served a copy of the foregoing on the parties
        via the Court’s Electronic Filing System, or via electronic mail for non-participants, to:

        Jennifer Kincaid Adams
        Emily C. Lamb
        Blackburn Domene & Burchett, PLLC
        614 W. Main Street, Suite 3000
        Louisville, KY 40202
        jadams@bdblawky.com
        Counsel for Defendants
        .


                                                       /s/ Lauren E. Marley_________________
                                                       LAUREN E. MARLEY




                                                                                                                 NO : 000002 of 000002




Filed                  20-CI-00094     06/16/2020             Stacie Blain, Grayson Circuit Clerk
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 31 of 32 PageID #: 42
Filed                 20-CI-00094    06/18/2020            Stacie Blain, Grayson Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY




                                                                                                           752C66F8-0CB8-4CAE-824F-30F2C28DF56C : 000001 of 000002
                                       GRAYSON CIRCUIT COURT
                                      CIVIL ACTION NO. 20-CI-00094


        JOYCE COOMER                                                                       PLAINTIFF

        v.

        WALMART, INC. and
        WALMART STORES EAST, LIMITED PARTNERSHIP                                        DEFENDANTS


                                     NOTICE OF SERVICE
        ______________________________________________________________________________

               Please take notice that on the 17th day of June, 2020, Plaintiff served her Responses to

        Defendants’ First Set of Requests for Admission, Interrogatories, and Requests for Production of

        Documents upon Defendants.



                                                    Respectfully submitted,

                                                    /s/ Lauren E. Marley_____________
                                                    LAUREN E. MARLEY
                                                    Morgan & Morgan Kentucky, PLLC
                                                    360 E. 8th Avenue, Suite 411
                                                    Bowling Green, KY 42101
                                                    Phone: (270) 495-6798
                                                    Email: lmarley@forthepeople.com
                                                    Counsel for Plaintiff




                                                                                                           NO : 000001 of 000002




Filed                 20-CI-00094    06/18/2020            Stacie Blain, Grayson Circuit Clerk
   Case 4:20-cv-00099-JHM-HBB Document 1-3 Filed 06/23/20 Page 32 of 32 PageID #: 43
Filed                  20-CI-00094    06/18/2020              Stacie Blain, Grayson Circuit Clerk




                                         CERTIFICATE OF SERVICE




                                                                                                             752C66F8-0CB8-4CAE-824F-30F2C28DF56C : 000002 of 000002
                This is to certify that a true and correct copy of the foregoing was sent to the following
        via electronic mail on this the 18th day of June, 2020:

        Jennifer Kincaid Adams
        Emily C. Lamb
        Blackburn Domene & Burchett
        614 W. Main Street, #3000
        Louisville, KY 40202
        jadams@bdblawky.com
        Counsel for Walmart

                                                           /s/ Lauren E. Marley__________
                                                           Counsel for Plaintiff




                                                                                                             NO : 000002 of 000002




Filed                  20-CI-00094    06/18/2020              Stacie Blain, Grayson Circuit Clerk
